Citation Nr: 1532540	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  14-09 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a compensable initial rating for a right inguinal hernia, status post repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to July 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

During the course of this appeal, the Veteran filed a claim for a temporary total rating pursuant to 38 C.F.R. § 4.30 based on a May 2013 surgery to repair an umbilical hernia (and not a right inguinal hernia), requiring convalescence.  That claim was denied by the RO in November 2014, and the Veteran filed a timely appeal the same month.  However, the Veteran has not yet perfected an appeal as to that issue following issuance of a statement of the case in March 2015.  Thus, that issue is not currently before the Board.  

The issues of entitlement to service connection for a left inguinal hernia and an earlier effective date for the award of service connection for the right inguinal hernia status post repair have been raised by the record, respectively, in June 2012 and July 2013 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that a compensable rating is warranted for his right inguinal hernia, status post repair.  He was last afforded a VA examination to evaluate the severity of his condition in March 2013.  At that time, the examiner noted no functional impact due to the Veteran's right inguinal hernia.  The Veteran has since testified during his January 2015 Board hearing that he is now limited in his ability to lift due to his right inguinal hernia and his wife stated he was given a doctor's statement from VA to that effect.  Parenthetically, the Board observes that the Veteran has also been treated for nonservice-connected umbilical hernia (May 2013), and has reported limitation in lifting due to his umbilical hernia.

In any event, the record does not appear to contain a statement from a VA healthcare provider that the Veteran is limited in his ability to lift due to his right inguinal hernia.  The Veteran should be asked to provide a copy of that statement.  Additionally, updated VA treatment records should be requested.  

Additionally, given the Veteran's testimony regarding functional limitation suggesting that his condition may have worsened since March 2013, he should be afforded a new examination.

The Board also notes that in a July 2013 statement to his congressman, the Veteran reported income from Social Security, though he did not clarify the nature of those benefits.  On remand, the AOJ should clarify whether the Veteran receives SSA disability benefits related to his right inguinal hernia and, if so, obtain relevant records.

Next, in a March 2014 statement, the Veteran requested both a hearing before      RO personnel and a hearing before the Board.  Although a statement in the May 2014 supplemental statement of the case indicates the RO interpreted the request as one for DRO review, the Veteran expressly stated he wanted a hearing with RO personnel.  While he was provided his Board hearing, he has not yet been afforded a hearing at the RO before a Decision Review Officer, nor is there any indication that he withdrew that request.  On remand, the AOJ should clarify from the Veteran whether he still desires an RO hearing and, if so, one should be scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether he still desires a DRO hearing and, if so, schedule his requested hearing.

2.  Ask the Veteran to provide a copy of the statement from a VA physician indicating he has limitations in lifting due to his right inguinal hernia.  

3.  Obtain relevant ongoing VA treatment records dating since May 2014.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

4.  As the Veteran to clarify whether he receives Social Security disability benefits related to his right inguinal hernia and, if so, request any relevant SSA records.

5.  Then, schedule the Veteran for a VA hernia examination to determine the current severity of his right inguinal hernia, status post repair.  The virtual claims folder and electronic treatment records must be reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and all findings should be reported     in detail.  The examiner should identify all symptoms attributable to the right inguinal hernia status post repair, and indicate the impact the condition has on employment.

6.  After the development requested above as well as    any additional development deemed necessary has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




